Citation Nr: 0904203	
Decision Date: 02/05/09    Archive Date: 02/13/09

DOCKET NO.  98-13 644	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for a low back 
disorder.

2.  Entitlement to a compensable evaluation for hemorrhoids.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Associate Counsel

INTRODUCTION

The Veteran served on active duty from October 1973 to 
December 1985.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia.

The Veteran was provided a Travel Board hearing in March 
2002.  A transcript of the testimony offered at this hearing 
has been associated with the record.  

In May 2002, the Board determined that the Veteran had 
submitted new and material evidence to reopen the claim for 
service connection of a low back disorder and denied the 
underlying claim for service connection thereof.  The Veteran 
appealed the Board's decision to the United States Court of 
Appeals for Veterans Claims (Court).  In June 2003 the Court 
granted the parties' Joint Motion for Remand (JMR) and 
vacated the part of the Board's decision that denied service 
connection for a low back disorder and remanded the service 
connection claim for further development.  In accordance with 
the JMR and the Court's Order, in a February 2004 decision 
the Board remanded the claim for further development.  That 
development has been completed and the claim is now ready for 
consideration by the Board. 

The issue of entitlement to a compensable evaluation for 
hemorrhoids was last before the Board in October 2003, when 
it was remanded for further development.  That development 
has been completed.  


FINDINGS OF FACT

1.  The Veteran incurred a low back disability in service.

2.  Throughout the course of the Veteran's claim and appeal 
the Veteran's hemorrhoids have not manifested by large or 
thrombotic hemorrhoids, secondary anemia or fissures, 
constant slight, or occasional moderate fecal leakage, 
occasional involuntary bowel movements that necessitate the 
wearing of a pad, extensive leakage and fairly frequent 
involuntary bowel movements or complete loss of sphincter 
control.


CONCLUSIONS OF LAW

1.  Affording the Veteran the benefit of the doubt, a low 
back disorder was incurred in service.  38 U.S.C.A. §§ 1110, 
1111, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2008).

2.  The criteria for a compensable rating for hemorrhoids 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 3.321(b), 4.1, 4.3, 
4.7, 4.10, 4.114, Diagnostic Codes 7332, 7336 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Considering the favorable outcome detailed below with respect 
to the Veteran's claim of service connection for a low back 
disorder, VA's fulfillment of its duties under the Veterans 
Claims Assistance Act (VCAA), 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126, need not be addressed at this 
time as to that issue.

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  

For an increased-rating claim, VA must, at a minimum, notify 
a claimant that, (1) to substantiate an increased-rating 
claim, the evidence must demonstrate "a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life" 
and (2) that if an increase in the disability is found, the 
rating will be assigned by applying the relevant diagnostic 
codes based on "the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life."  The notice must also provide examples of the 
types of medical and lay evidence that may be obtained or 
submitted.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  

Complete notice was sent in letters dated in April and May 
2008 and the claim was readjudicated in an August 2008 
supplemental statement of the case.  Mayfield v. Nicholson, 
499 F.3d 1317 (Fed. Cir. 2007).

VA has obtained the Veteran's service treatment records, 
assisted the Veteran in obtaining evidence, afforded the 
Veteran physical examinations, obtained medical opinions as 
to the etiology and severity of his disabilities, and 
afforded the Veteran the opportunity to give testimony before 
the Board.  All known and available records relevant to the 
issues on appeal have been obtained and associated with the 
Veteran's claims file; and the Veteran has not contended 
otherwise.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

Low Back Disorder

Service connection is granted for disability resulting from 
disease or injury incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection is not granted for disease incurred or 
injury sustained in service, but for disability resulting 
from disease or injury in service.  Brammer v. Derwinski, 3 
Vet. App. 223 (1992).

To otherwise establish service connection, there must be 
evidence of an etiologic relationship between a current 
disability and events in service or an injury or disease 
incurred there.  Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992).  The requisite link between a current disability and 
military service may be established, in the absence of 
medical evidence that does so, by medical evidence that the 
Veteran incurred a chronic disorder in service and currently 
has the same chronic disorder, or by medical evidence that 
links a current disability to symptoms that began in service 
and continued to the present.  Savage v. Gober, 10 Vet. App. 
488, 498 (1997); 38 C.F.R. § 3.303(b).

Under applicable criteria, VA shall consider all lay and 
medical evidence of record in a case with respect to benefits 
under laws administered by VA.  When there is an approximate 
balance of positive and negative evidence regarding any issue 
material to the determination of a matter, VA shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 
see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A review of the Veteran's service treatment records show that 
he was involved in a car accident in July 1978.  At the time 
of this accident, the Veteran complained of pain in the 
lumbar region and a finding of blunt trauma secondary to 
automobile accident was noted in the service treatment 
records.  Also, in July 1978, the Veteran reported an initial 
decrease in sensation to pinprick in the back.  The service 
treatment record associated with this complaint notes intact 
sensory and motor examinations and tenderness in the 
lumbosacral region.  It was determined that the Veteran had 
sustained a "mild injury" to the back.  The following 
month, the Veteran continued to complain of low back pain and 
service treatment records show tenderness in the upper lumbar 
area.  Motor examination was negative and sensory examination 
was normal.  The Veteran's reflexes were reported as normal.  
In late August 1978 the Veteran was evaluated for his back 
pain and examination resulted in a finding of no pathology.  

July 1982 and July 1985 reports of medical examination show 
that clinical evaluations of the Veteran's spine and other 
musculoskeletal system were normal.  In a July 1985 report of 
medical history completed by the Veteran, he denied a history 
of recurrent back pain.

A June 1988 VA examination report shows that the Veteran 
reported an onset of back pain in 1985, which he described as 
a crampy, knotty sensation in the lumbar region.  He stated 
that this pain would occur predominantly with twisting or 
bending.  The Veteran stated that he was a truck driver, 
which had only worsened his low back pain.  He denied any 
numbness, radiation, or weakness in his lower extremities and 
denied any trauma to this region.  The physical examination 
report showed no findings related to the Veteran's lumbar 
spine.  X-rays of the lumbar spine showed slight 
rotoscoliosis with no other abnormality.

An April 1993 VA examination report shows that examination of 
the musculoskeletal system revealed that the Veteran had full 
mobility of the joints and spine.

A May 1996 VA treatment report shows that an MRI of the 
lumbosacral spine showed diffuse disc protrusion at L4-L5 
into both neuroforamina.

A June 1996 VA electromyography report shows normal nerve 
conduction studies and needle examination.  The Veteran 
reported low back pain since March 1996.  A June 1996 VA 
treatment report shows that the examiner stated that the 
Veteran had chronic low back pain for several years 
"according to medical record."  He stated that an MRI of 
the lumbosacral spine showed diffuse disc protrusion at L4-L5 
without herniated nucleus pulposus.  That same month, the 
examiner stated that he had seen the Veteran for a follow-up 
from a fall he had on March 19, 1996, for low back pain.  In 
a separate June 1996 treatment report, it indicated that the 
Veteran had a workman's compensation claim related to his 
March 1996 fall.

An August 1996 VA treatment record shows that the Veteran 
reported pain in his low back since a fall.  The assessment 
was back pain.  An October 1996 VA treatment record shows 
that the Veteran stated he needed his back checked.  The 
examiner entered a diagnostic impression of normal 
examination.  A separate October 1996 VA treatment report 
shows that the Veteran reported that he had fallen in March 
1996 and injured his back.  He stated that he had not been 
able to work since that time.  The Veteran stated that the 
pain in his back would run down his right leg.

A March 1997 VA hospitalization summary report shows that the 
Veteran underwent a right L5 hemilaminectomy with 
foraminotomies at L4-L5 and L5-S1 on the right and a 
discectomy of L4-L5 on the right.  The examiner noted that 
the Veteran had presented with a one-year history of 
moderately severe low back pain and right lower extremity 
pain in the L5 distribution.

A June 1997 VA examination report shows that the Veteran 
reported a long history of low back pain since he was 
involved in a motor vehicle accident.  He denied any fracture 
at that time and was diagnosed with a lumbar strain.  The 
Veteran reported he had a repeat injury in March 1996, when 
he fell in a building.  He stated that the symptoms 
progressed to include right leg pain and that he underwent a 
lumbar laminectomy in March 1997.  Physical examination of 
the lumbar spine revealed evidence of a well-healed scar.  
The Veteran was able to flex to 20 degrees, extend to 10 
degrees, rotate to the left and right to 30 degrees, and 
lateral bend to the left and right to 30 degrees.  The 
examiner stated that the Veteran had subjective weakness in 
the S1 dermatome of the right leg.  The examiner entered an 
assessment of failed back surgery with deconditioning 
syndrome.  He noted that this examination was being conducted 
very soon after the Veteran's March 1997 surgery.

In an October 1997 letter a VA physician stated that the 
Veteran had been under the care of the Neurosurgery Service 
at the Augusta VA Medical Center since April 1996 for lumbar 
spondylosis.  He stated that the Veteran had undergone two 
surgeries for his back problem and that his prognosis for 
improvement was "extremely poor."  

A February 1998 VA examination report shows that the Veteran 
reported that he had injured his back in a motor vehicle 
accident in July 1978 in Germany.  The Veteran stated that he 
had persistent intermittent back pain, which he stated he 
ignored, but that since discharge from service, he had 
developed severe back pain with radiation and numbness in the 
right lower extremity.  The Veteran noted he had undergone a 
discectomy but that he still had pain in his back and 
occasional numbness in his lower extremities, bilaterally.  
The assessment was status post lumbar discectomy in 1997.

At the March 2002 Board hearing, the Veteran testified that 
prior to service, he had no back problems and that he started 
having back problems after the motor vehicle accident in 
Germany in 1978.  He stated that this was why he believed 
that service connection for a low back disorder was 
warranted.  The Veteran stated that he sought treatment for 
his back following the accident, which continued even after 
he was discharged from service.  He stated that he sought 
treatment at the VA medical facility in Augusta, Georgia, in 
1986.  The Veteran testified that he was treated for his back 
approximately every three months and that he was taking 
muscle relaxers for the pain.

In April 2004, the Veteran was afforded a VA examination to 
address the etiology of his low back disorder.  In opening, 
the examiner stated that the claims file had been reviewed, 
including the service treatment records.  The examiner noted 
the 1978 in-service motor vehicle accident and that the 
Veteran was then worked up for a possible fracture, which was 
negative.  The examiner noted subsequent complaints of back 
pain in service as well as related conservative treatment.  
The examiner specifically noted the 1996 workplace fall and 
injury.   The Veteran related that before the 1996 injury, he 
had a history of radiating pain, but that it was worse after 
1996.  Current x-rays showed extensive degenerative changes 
of the lumbar spine.  In resolving the in-service low back 
injury with the 1996 workplace injury, the examiner found 
that it was at least as likely as not that the current low 
back disorder was related to his injury in service, because 
the Veteran had a history of radiating pain in his legs with 
back pain prior to the 1996 injury.  

In June 2008 the Veteran was once again afforded a VA 
examination to address the etiology of his low back disorder.  
In opening, the examiner noted that the entire claims file 
had been reviewed.  Examination noted degenerative changes in 
the low back.  The examiner stated that it was "at least as 
likely as not a 50:50 probability that the Veteran's current 
low back disorder is related to an injury incurred during his 
active duty service; this is in regards to his motor vehicle 
accident in 1978."  The examiner reasoned that it was a 
"50:50 probability" because it was just as likely that this 
was a genetic predisposition, micro-trauma sustained 
throughout life, and secondary to body habitus.  

Affording the Veteran the benefit of the doubt, the claim is 
substantiated.  The record shows that the Veteran injured his 
back in service in a July 1978 car accident, although no 
chronic low back disability was noted at separation and the 
Veteran denied a history of recurrent back pain at discharge.  
Two VA medical examiners have found that the Veteran's 
currently diagnosed low back disability is at least as likely 
as not due to his in-service car accident.  The Board 
acknowledges that the Veteran suffered a post-service low 
back injury, but highlights that the Veteran complained of 
back pain prior thereto, as reflected in a June 1988 VA 
examination report.  Accordingly, the evidence is at least in 
equipoise that the Veteran incurred a low back disorder in 
service and the claim is granted.

Hemorrhoids

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
Part 4 (2008).  Separate rating codes identify the various 
disabilities. 38 C.F.R. Part 4.  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  Any reasonable doubt regarding the degree of disability 
is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The 
VA schedule of ratings will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  In addition, an appeal from the initial assignment 
of a disability rating requires consideration of the entire 
time period involved, and contemplates "staged ratings" 
where warranted.  See Fenderson v. West, 12 Vet. App. 119 
(1999).  However, the Court recently held that "staged" 
ratings are appropriate for an increased rating claim when 
the factual findings show distinct time periods where the 
service-connected disability exhibits symptoms that would 
warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 
505 (2007).

The Veteran's service-connected hemorrhoids are currently 
rated at zero percent disabling under Diagnostic Code 7336.  
Diagnostic Code 7336 provides ratings for internal or 
external hemorrhoids.  Mild or moderate hemorrhoids are rated 
noncompensably (zero percent) disabling.  Large or thrombotic 
hemorrhoids, irreducible, with excessive redundant tissue, 
evidencing frequent recurrences, are rated 10 percent 
disabling.  Hemorrhoids with persistent bleeding and with 
secondary anemia, or with fissures, are rated 20 percent 
disabling.  38 C.F.R. § 4.114, Diagnostic Code 7336 (2008).

Sphincter control impairments of the rectum and anus are 
rated under Diagnostic Code 7332.  A 10 percent rating is 
appropriate if the impairment is manifested by constant 
slight or occasional moderate leakage, and a 30 percent 
rating is appropriate if there are occasional involuntary 
bowel movements that necessitate the wearing of a pad.  A 60 
percent rating is appropriate if the impairment is manifested 
by extensive leakage and fairly frequent involuntary bowel 
movements.  A 100 percent rating is appropriate if there is a 
complete loss of sphincter control.  38 C.F.R. § 4.114, 
Diagnostic Code 7332 (2008).

Based upon the symptomatology of the Veteran's hemorrhoids, 
as outlined below, the Board does not find that consideration 
of any other diagnostic codes in the schedule for rating 
disorders of the digestive system is warranted.  See 
38 C.F.R. § 4.114.  The assignment of a particular diagnostic 
code is "completely dependent on the facts of a particular 
case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993)

In February 1998, the Veteran was afforded a VA examination 
in furtherance of substantiating his claim for an increased 
evaluation of hemorrhoids.  In opening, the examiner noted a 
history of three hemorrhoidectomies in 1991, 1996 and 1997.  
At the time of the examination the Veteran reported having 
rectal pain on occasion.  He was then on stool softeners and 
reported occasional blood-tinged rectal discharge, for which 
he used a pad to prevent his clothes from soiling.  
Examination showed no external hemorrhoids and no bleeding.  
The Veteran refused digital examination stating that it 
caused too much pain.  

Of record is an October 2000 VA medical center outpatient 
record.  At this time, the Veteran complained of recurrent 
hemorrhoids with intermittent bleeding and pain while having 
bowel movements over the past week.  Rectal examination 
showed external/internal hemorrhoids with superficial bleed.  
An impression of recurrent hemorrhoids, status post 
hemorrhoidectomies was noted.  

In March 2002, the Veteran provided the Board testimony 
regarding his hemorrhoid symptomatology.  He reported 
bleeding and constant leakage and described the pain from 
hemorrhoids as a 10/10 during flare-ups.  He stated that he 
treated his hemorrhoids with suppositories and ointment.  He 
reported that he was receiving treatment for his hemorrhoids 
at the VA medical center.  A review of the Veteran's VA 
medical records reveals similar complaints of bleeding and 
leakage and treatment with suppositories and ointment.  

In June 2008, the Veteran was provided a VA examination to 
address the severity of his hemorrhoids.  The Veteran 
reported a history of scanty leakage of fecal matter since 
his latest 1997 hemorrhoidectomy, occurring 2 to 3 times per 
week.  He reported placing some toilet tissue in the rectal 
area to absorb this matter, but he had not had to use any 
adult diaper or pad for his bed yet.  Examination showed a 
small amount of brown, pasty material on the outside of the 
anal sphincter area, which appeared to be rectal ointment 
discolored by some stool.  No blood or bleeding was seen.  
The anal sphincter was closed and no prolapse was noted.  At 
7 o'clock a hemorrhoid tag was noted.  On palpation the 
Veteran had tenderness with minimal gentle touch of the 
perianal area.  The examiner attempted to perform an internal 
examination; however, due to discomfort the examination was 
stopped just as the sphincter relaxed.  The examination 
finger was not admitted beyond the level of the sphincter, 
but it was noted that there was a soft prominent area between 
6 and 9 o'clock, which could have been a hemorrhoid.  No 
blood was noted on the examination digit, but after the 
Veteran wiped way the lubricant with a towelette, the Veteran 
showed the examiner a very scant amount of blood on the 
paper.  It was noted that the Veteran continued to have a 
small amount of subjective leakage since his latest 1997 
hemorrhoid surgery and hemorrhoidal discomfort.  Ultimately, 
it was noted that the examination did not disclose any 
external hemorrhoid, the anal sphincter was competent and 
that there was scant blood on the tissue.  

Entitlement to a compensable evaluation for hemorrhoids is 
not warranted under Diagnostic Code 7336.  The Veteran has 
indicated that his hemorrhoids are manifested by fecal 
leakage and bleeding; however, the clinical evidence does not 
show large or thrombotic hemorrhoids.  Repeated examination 
has never resulted in such an impression.  Although there is 
clinical evidence of slight bleeding associated with his 
hemorrhoids, there is no evidence of record showing secondary 
anemia or fissures.  These findings have been consistent 
throughout the course of the Veteran's claim and appeal.  For 
these reasons, the Board finds that the evidence of record 
does not comport with the criteria for a compensable 
evaluation of the Veteran's service-connected hemorrhoids 
under Diagnostic Code 7336.

Similarly, under Diagnostic Code 7332 a compensable 
evaluation is not warranted.  In order to establish a 10 
percent evaluation, the evidence must show constant slight or 
occasional moderate leakage.  The Veteran is competent to 
relate the symptom of leakage.  Barr v. Nicholson, 21 Vet. 
App. 303, 307-08 (2007).  In this regard, the Board 
acknowledges the Veteran's testimony regarding constant 
leakage, but also notes that the history provided by the 
Veteran at his latest VA examination was of scanty leakage 
occurring 2 to 3 times per week, which is in direct 
contradiction to his prior testimony of constant leakage.  It 
is the duty of the Board as the fact finder to determine the 
credibility of the testimony and other lay evidence.  Culver 
v. Derwinski, 3 Vet. App. 292, 297 (1992).  In this regard, 
the Board finds difficulty with the Veteran's lay statements 
regarding constant leakage, due to his contradictory 
statements.  Thus, the Board does not find that he has 
constant slight leakage.  Moreover, as his leakage, when it 
occurs, has been described as "scanty," the Board does not 
find occasional "moderate" leakage.  The terms "slight," 
"moderate" and "severe" are not defined in the rating 
schedule; rather than applying a mechanical formula, VA must 
evaluate all the evidence to the end that its decisions are 
"equitable and just."  38 C.F.R. § 4.6.  Likewise, an 
evaluation of 30 percent is not warranted because the Veteran 
is not required to wear a pad; although he once reported 
having to do so, he has never been prescribed pads and denied 
having to wear them at his latest VA examination.  Recent VA 
examination showed that the anal sphincter was competent.  
These findings have been constant throughout the course of 
this claim and appeal.  For these reasons, the claim is 
denied.  


ORDER

Entitlement to service connection for a low back disorder is 
granted.

Entitlement to a compensable evaluation for hemorrhoids is 
denied.



____________________________________________
HOLLY E. MOEHLMANN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


